Citation Nr: 1539114	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-23 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, granted service connection for PTSD, with an initial rating of 30 percent assigned, made effective February 14, 2008.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2014 statement, the Veteran reported that his PTSD symptomatology, including panic attacks, increased social isolation, and suicidal ideation, has worsened since his last VA examination in August 2012.  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

As such, the Board finds that he should be provided a new VA examination in order to assess the current severity of his service-connected symptomatology.  

In addition, the last VA treatment of record is dated in October 2012.  The Board requests that all outstanding records of ongoing VA treatment be obtained.  

Finally, a July 2015 statement from the Veteran's representative references treatment with a specific doctor and it is unclear whether this is private or VA treatment.  As such, ask the Veteran to identify all relevant treatment and provide authorization for VA to obtain all such records from private physicians.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including those created since October 2012, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment, including with the physician identified in the July 2015 representative's statement.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  Once all outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA mental health examination with an appropriate examiner to ascertain the current severity and manifestations of his service-connected PTSD.  

The paper and virtual claims files, including a copy of this remand, must be reviewed by the examiner and such review should be noted in the examination report or in an addendum.  All testing and evaluation indicated should be conducted and the results of any testing should be reviewed and included prior to completion of the examination reports.  

The examiner should provide the current findings regarding all symptoms associated with the service-connected disability and should opine as to their severity.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-disability.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




